PER CURIAM:
Johnny M. Brown appeals the district court’s order dismissing this action brought pursuant to the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-, is and dismiss the appeal for the reasons stated by the district court. Brown v. United States Attorney’s Office, No. 1:06-cv-00582-CMH (E.D. Va., filed July 10, 2006; entered July 11, 2006). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

DISMISSED.


 The district court incorrectly identified Brown as a Virginia state prisoner. Brown is a federal prisoner who must challenge his conviction and sentence in a motion filed pursuant to 28 U.S.C. § 2255 (2000). The district court is directed to issue an amended order reflecting these corrections.